DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-15 are pending in the application.
Allowable Subject Matter
3.	Claims 1-15 are allowed.
Reasons for Allowance
4.	The prior art does not disclose, teach or suggest:
The claimed vessel, comprising:
at least one hull,
at least one set of paired masts,
wherein each paired mast of the at least one set of paired masts has a first mast located to one side of the vessel and a second mast located on the opposite side of the vessel, and
wherein each mast of the at least one set of paired masts has a spar located at or near the top of the mast, and
wherein each one of the spar located at or near the top of the mast extends inwards towards a center plane of the vessel, and an inward end of the spar is connected by a connector to another inward end of another one of the each one of the spar located at or near the top of the mast, and
wherein the connector imparts a dynamic force upon connected spars that responsively pulls the connected ones of the inward ends of the spars to their nearest position when tops of the masts to which the spars are fixably attached move away from a relative nearest position to a paired one of one set of paired masts.
As specifically claimed by applicant.


Conclusion
5.	The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.  The prior art references disclose sailing vessels with at least one pair of sailing masts.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be 
7.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
2/23/2021